Memorandum: This appeal is before us after Special Term confirmed the thorough report of three Commissioners of Appraisal involving a land and improvements parcel, condemned for school purposes. The experts for the contending parties, the Commissioners and the court at Special Term have all agreed *646that the value of the building and improvements is approximately $187,000. The point of difference between the experts has been the valuation of the land. There was a full trial with adequate cross-examination on this question; and the Commissioners not only examined the subject premises, which they were required to do, but also personally inspected the parcels submitted by the experts as comparable sales.
Within this framework, the Commissioners arrived at a total valuation for land and building of $345,000, roughly a sum which is the average of the high and low figures of the two experts. This valuation, subsequently confirmed by the court at Special Term, was arrived at in accord with established procedure and we find it to be a proper and a fair amount. It is not excessive. We may not disturb the valuation found under the circumstances of this case (Matter of Huie, 2 N Y 2d 168).
Finally, we find no improvident exercise of discretion in Special Term’s award of a statutory 5% additional allowance (Condemnation Law, § 16).